Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 7-8, and 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, A coil device, comprising:
a coil portion formed by a wire wound in a coil shape;
an element body containing the coil portion where a part of an outer circumference of a lead-out part of the coil portion is exposed as an exposed portion from a bottom surface of the element body and where the rest of the outer circumference of the lead-out part of the coil portion is embedded as an embedded portion in the element body; and
a terminal electrode formed on the bottom surface of the element body and connected with the exposed portion,
wherein an embedded length of the outer circumference of the lead-out part in the embedded portion is larger than a substantially half of a full length of the outer circumference of the lead-out part,
the element body comprises a first layer having a support portion configured to 
support the coil portion
a step configured to accommodate the lead-out part is formed on a bottom surface of the support portion opposite to its front surface configured to support the 
coil portion; and
a height of the step is smaller than a diameter of the lead-out part.

Claim 17 recites, A coil device, comprising:
a coil portion formed by a wire wound in a coil shape;
an element body containing the coil portion where a part of an outer circumference of a lead-out part of the coil portion is exposed as an exposed portion from a bottom surface of the element body and where the rest of the outer circumference of the lead-out part of the coil portion is embedded as an embedded portion in the element body; and
a terminal electrode formed on the bottom surface of the element body and connected with the exposed portion,
wherein an embedded length of the outer circumference of the lead-out part in the embedded portion is larger than a substantially half of a full length of the outer circumference of the lead-out part,
a step configured to accommodate the lead-out part is formed on a bottom surface of the element body, and
a height of the step is smaller than a diameter of the lead-out part.

Claim 18 recites, a coil device, comprising:
a coil portion formed by a wire wound in a coil shape;
an element body containing the coil portion where a part of an outer circumference of a lead-out part of the coil portion is exposed as an exposed portion from a bottom surface of the element body and where the rest of the outer circumference of the lead-out part of the coil
portion is embedded as an embedded portion in the element body; and
a terminal electrode formed on the bottom surface of the element body and connected with the exposed portion,
wherein an embedded length of the outer circumference of the lead-out part in the embedded portion is larger than a substantially half of a full length of the outer circumference of the lead-out part, and
the element body comprises a first layer having a support portion configured to support the coil portion,
a step configured to accommodate the embedded portion is formed on a bottom
surface of the support portion opposite to a front surface of the support portion configured to support the coil portion,
a filling layer forming a part of the element body is filled in the step, and
the embedded portion is covered with the filling layer.
 
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837